DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Independent claims 6 and 17 each recite:  

wherein said lower rail comprises an angled end wall at an end region of the U-shaped channel, and wherein said angled end wall is disposed across the U-shaped channel at an acute angle relative to a side wall of the U-shaped channel, and wherein said angled end wall directs water toward an opposite side wall of the U-shaped channel and toward a closest one of the water drainage channels.

Lahanala discloses the window panel having a movable window fixed in an upper and lower rail wherein the lower rail is U-shaped and has drain holes.  Burton teaches diverters for directing water from a lower window sill toward an outlet drain.  Neither Burton nor Lahanala disclose or teach having an angled end wall disposed across a U-channel directing water toward a drain opening.    
Lahanala does not disclose any means for diverting water toward a water drain, Burton does not disclose a U-shaped channel having an end wall in a U-shaped channel for steering water to a water drain. 
 Burton discloses a generally planar horizontal bottom windowsill not a U-channel.  The bottom window sill at its ends has vertical edge wall 208 that forms an edge with the horizontal windowsill 202 that is perpendicular to the longitudinal axis of the horizontal windowsill.  It does not disclose an angled end wall for steering water to its drain 206.  Also, the diverter 204 is oriented perpendicular to the drain 206 and does not extend across the entire width of the bottom windowsill.    

.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612